
	

113 S407 IS: Reinvesting In Vital Economic Rivers and Waterways Act of 2013
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 407
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Casey (for himself,
			 Ms. Landrieu, and
			 Ms. Klobuchar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide funding for construction and major
		  rehabilitation for projects located on inland and intracoastal waterways of the
		  United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Reinvesting In Vital Economic Rivers
			 and Waterways Act of 2013 or the RIVER Act.
		2.FindingsCongress finds that the inland waterways
			 navigation system—
			(1)is an essential economic resource for the
			 United States;
			(2)serves as the most efficient sustainable
			 transportation mode for bulk commodities in the United States while maintaining
			 environmental resources; and
			(3)as of the date of enactment of this Act, is
			 underfunded and needs significant changes to remain viable in the
			 future.
			3.PurposesThe purpose of this Act is to establish a
			 sustainable, cost-effective way to ensure that the inland and intracoastal
			 waterways of the United States remain economically viable through—
			(1)the redesign of
			 the program and project management process applicable to the construction and
			 major rehabilitation of navigation projects on those waterways;
			(2)the continued
			 development and improvement of inland waterways navigation systems;
			(3)enhanced
			 efficiency of inland waterways navigation project completion schedules;
			 and
			(4)inland waterways
			 navigation capital investments to ensure that projects can be completed in a
			 reasonable timeframe and to allow maximum systemwide benefits.
			4.DefinitionsIn this Act:
			(1)Inland and
			 intracoastal waterwaysThe term inland and intracoastal
			 waterways means the inland and intracoastal waterways of the United
			 States described in section 206 of the Inland Waterways Revenue Act of 1978 (33
			 U.S.C. 1804).
			(2)Inland Waterway
			 Users BoardThe term Inland Waterway Users Board
			 means the Inland Waterway Users Board established by section 302 of the Water
			 Resources Development Act of 1986 (33 U.S.C. 2251).
			(3)Major
			 rehabilitation projectThe term major rehabilitation
			 project means a project for the restoration of a major project or major
			 project feature of the inland and intracoastal waterways that has an estimated
			 cost greater than $50,000,000.
			(4)Qualifying
			 projectThe term
			 qualifying project means any construction or major rehabilitation
			 project for navigation infrastructure of the inland and intracoastal waterways
			 that is—
				(A)authorized before,
			 on, or after the date of enactment of this Act;
				(B)not completed as
			 of the date of enactment of this Act; and
				(C)funded at least in
			 part from the Inland Waterways Trust Fund established by section 9506 of the
			 Internal Revenue Code of 1986.
				(5)SecretaryThe
			 term Secretary means the Secretary of the Army, acting through the
			 Chief of Engineers.
			5.Project delivery
			 process reforms
			(a)In
			 generalThe Secretary shall promulgate regulations that, at a
			 minimum, shall require for each qualifying project—
				(1)a cost estimation
			 that is risk-based and has a confidence level of not less than 80
			 percent;
				(2)an independent
			 external peer review and submission to Congress (in the case of a feasibility
			 report) or the Secretary (in the case of a rehabilitation evaluation report)
			 for any qualifying project—
					(A)that—
						(i)has
			 an estimated total project cost greater than $45,000,000;
						(ii)is
			 subject to public safety concerns, as determined by the Secretary;
						(iii)involves a high level of complexity or
			 novel or precedent-setting approaches, as determined by the Secretary;
			 or
						(iv)is
			 identified by the Secretary as a matter of significant interagency interest;
			 or
						(B)for which a review
			 has been requested by the Governor of any State affected by the project;
					(3)the appointment to
			 a project development team for the qualifying project of a member of the Inland
			 Waterways Users Board, as selected by a majority of the Inland Waterways Users
			 Board;
				(4)a quarterly update submitted to the Inland
			 Waterways Users Board of the status of a qualifying project that is under
			 construction;
				(5)the inclusion of
			 the Chairman of the Inland Waterways Users Board and the project development
			 team appointee under paragraph (3) as signatories of the project management
			 plan for a qualifying project;
				(6)the establishment
			 of a system to identify and apply on a continuing basis lessons learned from
			 prior or ongoing projects so as to improve the likelihood of on-time and
			 on-budget completion of qualifying projects;
				(7)the evaluation,
			 including through the use of 1 or more pilot projects, of early contractor
			 involvement acquisition procedures to improve on-time and on-budget project
			 delivery performance; and
				(8)any additional
			 measures that the Secretary determines will achieve the purposes of this Act,
			 including, as determined appropriate by the Secretary—
					(A)the implementation
			 of applicable practices and procedures drawn from the management of the
			 military construction program by the Secretary;
					(B)the development
			 and use of a portfolio of standard designs for inland navigation locks;
					(C)the use of
			 full-funding contracts or the formulation of a revised continuing contracts
			 provision; and
					(D)the establishment
			 of procedures for recommending new project construction starts using a capital
			 projects business model.
					(b)Report
			 requirement
				(1)In
			 generalFor each fiscal year, the Secretary shall submit to
			 Congress a report that describes each project, if any, that receives more than
			 50 percent of the total amount of funds made available in that fiscal year
			 under the Inland Waterways Trust Fund established by section 9506 of the
			 Internal Revenue Code of 1986.
				(2)RequirementFor
			 each project described in paragraph (1) that exceeds the estimated cost of
			 carrying out that project for 3 or more consecutive years, the Secretary shall
			 include in the report submitted under that paragraph alternative financing
			 plans for the project.
				6.20-year capital
			 investment program
			(a)Program
			 required
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in conjunction with the Inland Waterways Users Board, shall
			 submit to Congress a 20-year program for making capital investments on the
			 inland and intracoastal waterways, which shall include plans to update
			 communications technology and be based on the application of objective national
			 project-selection prioritization criteria, as developed by the
			 Secretary.
				(2)ContentsThe
			 20-year program described in paragraph (1) may be based on the 20-year capital
			 investment strategy contained in the Inland Marine Transportation System
			 Capital Projects Business Model, Final Report published on April 13, 2010, as
			 approved by the Inland Waterways Users Board.
				(b)Annual review
			 and update
				(1)In
			 generalBeginning not later
			 than 1 year after the date on which a 20-year program is submitted to Congress
			 under subsection (a), and each year thereafter, the Secretary, in conjunction
			 with the Inland Waterways Users Board, shall submit to Congress an updated
			 20-year program.
				(2)ContentsThe updated program described in paragraph
			 (1) shall include an identification and explanation of any changes that were
			 made to the project-specific recommendations included in the previous 20-year
			 program, including any changes that were made to the objective national
			 project-selection prioritization criteria used to develop the updated
			 recommendations.
				(c)Strategic review
			 and update
				(1)In
			 generalNot later than 5
			 years after the date of enactment of this Act, and every 5 years thereafter,
			 the Secretary, in conjunction with the Inland Waterways Users Board, shall
			 submit to Congress a strategic review of the capital investment program for the
			 Inland Marine Transportation System, including any revisions to the program
			 that the Secretary and the Users Board jointly consider to be
			 appropriate.
				(2)InclusionsThe
			 review described in paragraph (1) shall include an analysis of the
			 communications technology in use on the inland and intracoastal waterways
			 system and a description of any plans to modernize that technology to increase
			 safety and maximize efficiency.
				7.Limitation on
			 expenditures from the Inland Waterways Trust FundSection 9506 of the Internal Revenue Code of
			 1986 is amended—
			(1)in subsection (c)(1), by—
				(A)inserting
			 and subject to subsection (d), after Except as provided
			 in paragraph (2),; and
				(B)inserting before
			 the period at the end , provided that such expenditures may not exceed
			 50 percent of the total cost of the construction or rehabilitation;
			 and
				(2)by inserting at
			 the end the following:
				
					(d)Limitation on
				expenditures from trust fund
						(1)In
				generalAmounts in the Inland
				Waterways Trust Fund shall not be available for expenditures for—
							(A)construction or rehabilitation of dams,
				or
							(B)any rehabilitation expenditure that does
				not equal or exceed $50,000,000.
							(2)Restriction on
				total costAmounts in the
				Inland Waterways Trust Fund shall not be used to pay for any part of the cost
				to construct an authorized Federal project that exceeds the sum of—
							(A)the amount equal
				to—
								(i)the total authorized cost to construct the
				Federal project as specified in the Public Law that authorized construction of
				the project or, in the case of a rehabilitation project, in the relevant
				rehabilitation evaluation report, multiplied by
								(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the year in
				which construction or rehabilitation under the project begins (determined by
				substituting the year that precedes the calendar year in which such project was
				authorized for 1992 in subparagraph (B) of such section),
				and
								(B)any additional amount that is jointly
				agreed to by the Secretary and the Inland Waterways Users Board as appropriate
				to the
				project.
							.
			8.Revision to
			 inland waterways user feeSection 4042(b)(2)(A) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
			
				(A)The Inland Waterways Trust Fund financing
				rate is the rate determined in accordance with the following table:
					
						
							
								The tax per
								
								If the use occurs: gallon
						is:
								
							
							
								During
						201320 cents
								
								After
						201329 cents
								
							
						
				.
		
